DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by Paul J. Esatto. Jr on May 17, 2021 over the phone.
Claims 3, 9-11 and 17 has been canceled according to applicant’s agreement.
Response to Arguments
Claim Rejections - 35 USC § 103 for claims 1, 3-17, 9-10, 12-13 and 15-17 are withdrawn with respect to the arguments received on May 5, 2021 and the Examiner’s amendment. 
Allowable Subject Matter
Claims 1, 7, 12, 13, 15 and 16 are allowed.
The closest prior art, namely, Cairns’064 (US 2015/0178064), Ferlitsch’333 (US 2007/0245333) and Ferlitsch’286 (US 2008/0079286) fails to teach “send top page data to a terminal device, the top page data representing a top page among web pages which are capable of being supplied by the communication device, send first version information indicating the first version and second program to the terminal device, the second program causing a browser program in the terminal device to perform a second process while the top page represented by the top page data is displayed in the terminal device, wherein the second process includes: sending the first version information to a second server, wherein the second server is configured to store second version information indicating a second version which is a newest version of the program, and determine whether the second version indicated by the second version information is newer than the first version indicated by the first version information; receiving result information indicating a result of the determination from the second server in response to sending the first version information to the second server; and sending the result information to the communication device, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: receive the result information from the terminal device in response to sending the first version information and the second program to the terminal device; the update page data representing an update page among the web pages, the update page including an update button for updating the program from the first version to the second version, the first program being for causing the terminal device to perform the first process in a case where the update button in the update page is operated” along with all the other limitations as required by independent claim 1.
The closest prior art, namely, Cairns’064 (US 2015/0178064), Ferlitsch’333 (US 2007/0245333) and Ferlitsch’286 (US 2008/0079286) fails to teach “send top page data to a terminal device, the top page data representing a top page among web pages which are capable of being supplied by the communication device, send first version information indicating the first version and second program to the terminal device, the second program causing a browser program in the terminal device to perform a second process while the top page represented by the top page data is displayed in the terminal device, wherein the second process includes: sending the first version information to a second server, wherein the second server is configured to store second version information indicating a second version which is a newest version of the program, and determine whether the second version indicated by the second version information is newer than the first version indicated by the first version information; receiving result information indicating a result of the determination from the second server in response to sending the first version information to the second server; and sending the result information to the communication device, wherein the computer-readable instructions, when executed by the processor, further cause the communication device to: receive the result information from the terminal device in response to sending the first version information and the second program to the terminal device; the update page data representing an update page among the web pages, the update page including an update button for updating the program from the first version to the second version, the first program being for causing the terminal device to perform the first process in a case where the update button in the update page is operated” along with all the other limitations as required by independent claim 13.

Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674